Opinion by
Sullivan, J.
As the Government has not objected to the protest on the ground of multifariousness the merchandise was held dutiable in accordance with stipulation of counsel as follows: (1) uninflated rubber balls or so-called beach balls identical with those the subject of United States v. Woolworth (24 C. *531C. P. A. 338, T. D. 48770) at 30 percent under paragraph 1602; (2) rubber novelties similar to those the subject of Abstract 25607 at 25 percent under paragraph 1537 (b); (3) joke articles at 35 percent under paragraph 1413, Abstract 36435 followed; and (4) tin kazoos at 45 percent under paragraph 397, Abstract 32264 followed. For Judge Brown’s concurring opinion see Abstract 40344.